

UNITED STATES OF AMERICA
Before the
OFFICE OF THRIFT SUPERVISION



 
)
   
In the Matter of
)
Order No.:
SE-10-047
 
)
     
)
   
SUPERIOR BANK
)
Effective Date:    
November 2, 2010
 
)
   
Tampa, Florida
)
   
OTS Docket No. 18010
)
     
)
   



STIPULATION AND CONSENT TO ISSUANCE OF ORDER TO CEASE AND DESIST


WHEREAS, the Office of Thrift Supervision (OTS), acting by and through its
Regional Director for the Southeast Region (Regional Director), and based upon
information derived from the exercise of its regulatory and supervisory
responsibilities, has informed Superior Bank, Tampa, Florida, OTS Docket No.
18010 (Association), that the OTS is of the opinion that grounds exist to
initiate an administrative proceeding against the Association pursuant to 12
U.S.C. § 1818(b);
 
WHEREAS, the Regional Director, pursuant to delegated authority, is authorized
to issue Orders to Cease and Desist where a savings association has consented to
the issuance of an order; and
 
WHEREAS, the Association desires to cooperate with the OTS to avoid the time and
expense of such administrative cease and desist proceeding by entering into this
Stipulation and Consent to Issuance of Order to Cease and Desist (Stipulation)
and, without admitting or denying that such grounds exist, but only admitting
the statements and conclusions in Paragraphs 1 and 2 below concerning
Jurisdiction, hereby stipulates and agrees to the following terms:
 
Superior Bank
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 1 of 7
 

 
 

--------------------------------------------------------------------------------

 

Jurisdiction.
 
1.           The Association is a “savings association” within the meaning of 12
U.S.C. § 1813(b) and 12 U.S.C. § 1462(4).  Accordingly, the Association is “an
insured depository institution” as that term is defined in 12 U.S.C. § 1813(c).
 
2.           Pursuant to 12 U.S.C. § 1813(q), the Director of the OTS is the
“appropriate Federal banking agency” with jurisdiction to maintain an
administrative enforcement proceeding against a savings association.  Therefore,
the Association is subject to the authority of the OTS to initiate and maintain
an administrative cease and desist proceeding against it pursuant to 12 U.S.C. §
1818(b).
 
OTS Findings of Fact.
 
3.           Based on its April 26, 2010 examination of the Association (2010
Examination), the OTS finds that the Association has engaged in unsafe or
unsound banking practices and failed to comply with conditions imposed in
writing by the OTS including:
 
(a)           operating the Association with an inadequate level of capital
protection for the volume, type and quality of assets held by the Association;
 
(b)           operating with inadequate earnings to augment capital and support
reserves;
 
(c)           operating with an excessive level of adversely classified loans
and assets;
 
(d)           creating and operating with an excessive concentration of
commercial real estate and construction loans.
 
(e)           operating the Association with a materially underfunded ALLL and
inaccurately reported and understated classified assets.
 
Superior Bank
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 2 of 7

 
 

--------------------------------------------------------------------------------

 

(f)           engaging in unsafe and unsound practices by failing to:
 
(i)           provide OTS with an acceptable business plan and capital plan that
included reasonable strategies to preserve and enhance capital, improve asset
quality, and strengthen and improve earnings;
 
(ii)          adopt and implement acceptable Allowance for Loan Lease Loss
(ALLL) policies, procedures and methodologies that ensured the timely
establishment and maintenance of adequate ALLLs;
 
(iii)         adopt and implement policies and procedures to ensure the
Association indentified and classified problem assets in compliance with 12
C.F.R. § 563.160 and 12 C.F.R. Part 570; and
 
(iv)         correct all deficiencies and weaknesses identified in the 2010
Examination.
 
4.           Based on its 2010 Examination of the Association, the OTS finds
that the Association has engaged in violations of law and regulation, including:
 
(a)           12 C.F.R. § 560.101 (regarding Real Estate Lending Standards);
 
(b)           12 C.F.R. § 560.160 (regarding accurate and timely classification
of assets);
 
(c)           12 C.F.R. § 563.161 (regarding safe and sound management and
financial policies); and
 
(d)           12 C.F.R. § 563.170(c) (regarding establishment and maintenance of
accurate books and records).
 
Consent.
 
5.           The Association consents to the issuance by the OTS of the
accompanying Order to Cease and Desist (Order).  The Association further agrees
to comply with the terms of the Order upon the Effective Date of the Order and
stipulates that the Order complies with all requirements of law.
 

Superior Bank
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 3 of 7

 
 

--------------------------------------------------------------------------------

 

Finality.
 
6.           The Order is issued by the OTS under 12 U.S.C. § 1818(b).  Upon the
Effective Date, the Order shall be a final order, effective, and fully
enforceable by the OTS under the provisions of 12 U.S.C. § 1818(i).
 
Waivers.
 
7.           The Association waives the following:
 
(a)           the right to be served with a written notice of the OTS’s charges
against it as provided by 12 U.S.C. § 1818(b) and 12 C.F.R. Part 509;
 
(b)           the right to an administrative hearing of the OTS’s charges as
provided by 12 U.S.C. § 1818(b) and 12 C.F.R. Part 509;
 
(c)           the right to seek judicial review of the Order, including, without
limitation, any such right provided by 12 U.S.C. § 1818(h), or otherwise to
challenge the validity of the Order; and
 
(d)          any and all claims against the OTS, including its employees and
agents, and any other governmental entity for the award of fees, costs, or
expenses related to this OTS enforcement matter and/or the Order, whether
arising under common law, federal statutes, or otherwise.
 
OTS Authority Not Affected.
 
8.           Nothing in this Stipulation or accompanying Order shall inhibit,
estop, bar, or otherwise prevent the OTS from taking any other action affecting
the Association if at any time the OTS deems it appropriate to do so to fulfill
the responsibilities placed upon the OTS by law.
 

Superior Bank
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 4 of 7

 
 

--------------------------------------------------------------------------------

 

Other Governmental Actions Not Affected.
 
9.           The Association acknowledges and agrees that its consent to the
issuance of the Order is solely for the purpose of resolving the matters
addressed herein, consistent with Paragraph 8 above, and does not otherwise
release, discharge, compromise, settle, dismiss, resolve, or in any way affect
any actions, charges against, or liability of the Association that arise
pursuant to this action or otherwise, and that may be or have been brought by
any governmental entity other than the OTS.
 
Miscellaneous.
 
10.         The laws of the United States of America shall govern the
construction and validity of this Stipulation and of the Order.
 
11.         If any provision of this Stipulation and/or the Order is ruled to be
invalid, illegal, or unenforceable by the decision of any Court of competent
jurisdiction, the validity, legality, and enforceability of the remaining
provisions hereof shall not in any way be affected or impaired thereby, unless
the Regional Director in his or her sole discretion determines otherwise.
 
12.         All references to the OTS in this Stipulation and the Order shall
also mean any of the OTS’s predecessors, successors, and assigns.
 
13.         The section and paragraph headings in this Stipulation and the Order
are for convenience only and shall not affect the interpretation of this
Stipulation or the Order.
 
14.         The terms of this Stipulation and of the Order represent the final
agreement of the parties with respect to the subject matters thereof, and
constitute the sole agreement of the parties with respect to such subject
matters.
 
15.         The Stipulation and Order shall remain in effect until terminated,
modified, or suspended in writing by the OTS, acting through its Regional
Director or other authorized representative.
 
Superior Bank
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 5 of 7

 
 

--------------------------------------------------------------------------------

 

Signature of Directors/Board Resolution.
 
16.         Each Director signing this Stipulation attests that he or she voted
in favor of a Board Resolution authorizing the consent of the Association to the
issuance of the Order and the execution of the Stipulation.  This Stipulation
may be executed in counterparts by the directors after approval of execution of
the Stipulation at a duly called board meeting.


[Remainder of Page Intentionally Left Blank]


Superior Bank
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 6 of 7

 
 

--------------------------------------------------------------------------------

 

WHEREFORE, the Association, by its directors, executes this Stipulation.
 

   
Accepted by:
     
SUPERIOR BANK
 
OFFICE OF THRIFT SUPERVISION
Tampa, Florida
         
By:
/s/ C. Stanley Bailey
 
By:
/s/ James G. Price
 
C. Stanley Bailey
   
James G. Price
 
Chairman
   
Regional Director, Southeast Region
             
Date: See Effective Date on page 1
         
/s/ C. Marvin Scott
 
/s/ Peter L. Lowe
 
C. Marvin Scott, Director
 
Peter L. Lowe, Director
         
/s/ Rick D. Gardner
 
/s/ John C. Metz
 
Rick D. Gardner, Director
 
John C. Metz, Director
         
/s/ Roger D. Barker
     
Roger D. Barker, Director
 
D. Dewey Mitchell, Director
         
/s/ Thomas E. Dobbs, Jr.
 
/s/ Robert R. Parrish, Jr.
 
Thomas E. Dobbs, Jr., Director
 
Robert R. Parrish, Jr., Director
         
/s/ Thomas E. Jernigan, Jr.
 
/s/ Charles W. Roberts, III
 
Thomas E. Jernigan, Jr., Director
 
Charles W. Roberts, III, Director
         
/s/ James Mailon Kent, Jr.
 
/s/ James C. White
 
James Mailon Kent, Jr., Director
 
James C. White, Director



Superior Bank
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 7 of 7

 
 

--------------------------------------------------------------------------------

 